                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON


UNITED STATES OF AMERICA                             3:19-cr-00596-SI

               v.                                    PROTECTIVE ORDER PERTAINING
                                                     TO DISCOVERY
RICHARD STEVEN ALBERTS, II, and
JOSEPH LUCIO JIMENEZ,

              Defendants.


       Upon motion of the United States, this Court being advised as to the nature of this case, it

is hereby:

       ORDERED that pursuant to Rule 16(d)(1), Federal Rules of Criminal Procedure, counsel

for defendants shall not provide defendants with copies of any discovery material produced by

the government which contain:

       (a) sensitive information regarding sources of information or unindicted co-conspirators;

       (b) personal identifying information of any individual, including without limitation, any

individual=s date of birth, social security number, address, telephone number, email address,

driver=s license number, professional license number, or family members= names (APersonal

Information@); or

       (c) financial information of any individual or business, including without limitation, bank

account numbers, credit or debit card numbers, account passwords, account names and contact
 Protective Order Pertaining to Discovery                                                 Page 1
information, account history, account balances, account statements, or taxpayer identification

numbers (AFinancial Information@), unless counsel for defendants first redacts the above-

described information from the discovery material.

       IT IS FURTHER ORDERED that neither defense counsel nor defendants shall provide

any discovery material produced by the government, whether or not the material is redacted, to

any person not a party to this case without the government’s express written permission, except

that defense counsel may provide discovery material to members of the defense team and to

those persons who are necessary to assist counsel in preparation for trial or other proceedings.

       IT IS FURTHER ORDERED that counsel for defendants shall not provide defendants

with copies of discovery material produced by the government containing grand jury transcripts.

Dated: January 30, 2020
                                                     /s/ Michael H. Simon________________
                                                     HONORABLE MICHAEL H. SIMON
                                                     United States District Judge

Presented by:

BILLY J. WILLIAMS
United States Attorney

/s/ Scott E. Bradford

SCOTT E. BRADFORD, OSB #062824
CRAIG J. GABRIEL, OSB #012571
Assistant United States Attorneys




 Protective Order Pertaining to Discovery                                                   Page 2
